Title: To George Washington from Samuel Huntington, 21 February 1781
From: Huntington, Samuel
To: Washington, George


                        
                            Sir,
                            Philadelphia February 21. 1781
                        
                        Since my Letters of yesterday addressed to your Excellency were forwarded by Express, Despatches from Genl
                            Greene are come to hand, Copies of which are enclosed No. 1 & 2.
                        The Intelligence they contain is of such a Nature that it is deemed expedient to give your Excellency the
                            earliest Information of it.
                        From the Tenor of General Greenes Letter I am lead to believe, that the Troops landed at Wilmington N.Carolina mentioned in Governor Nash’s Letter and Governor Jeffersons enclosed in mine of yesterday, are a Detachment from
                            Charles town; That Lord Cornwallis, enraged with Disappointment at the Defeat of Tarleton, is pushing an Enterprize at all
                            Hazards.
                        No farther Intelligence from the Enemy in Virginia is come to hand since my Letter of the 14th Instant. I
                            have the Honor to be with every Sentiment of Esteem & Regard your Excellency’s most obedient & most humble
                            Servant
                        
                            Sam. Huntington President

                        
                    